HALL, Circuit Judge,
concurring:
I join the court’s opinion in its entirety and write separately merely to respond to the dissent’s argument that the Establishment Clause bars equal treatment of the World Changers and ASB clubs during studenf/staff time.
First, although the dissent sees no reason why Illinois ex rel. McCollum v. Bd. of Educ. of Sch. Dist. No. 71, Champaign County, 333 U.S. 203, 68 S.Ct. 461, 92 L.Ed. 649 (1948) does not control the question, the reason follows directly from first principles. “We must in each case inquire *1095first into the purpose and object of the governmental action in question.” Rosenberger v. Rector and Visitors of the Univ. of Virginia, 515 U.S. 819, 838-39,115 S.Ct. 2510, 132 L.Ed.2d 700 (1995); see also Mitchell v. Helms, 530 U.S. 793, 807, 120 S.Ct. 2530, 147 L.Ed.2d 660 (2000). “A central lesson of our decisions is that a significant factor in upholding governmental programs in the face of Establishment Clause attack is their neutrality towards religion.” Rosenberger, 515 U.S. at 839, 115 S.Ct. 2510.
In McCollum, the purpose and object of the school was to promote religion, not to administer a student speech forum. 333 U.S. at 210, 68 S.Ct. 461. The school in question was opened up to religious teachers once a week so that they could come and conduct classes offering religious instruction. Id. at 205, 68 S.Ct. 461. To facilitate this program, the school disseminated printed cards to parents for use in granting permission to attend the classes. Id. at 207 n. 2, 68 S.Ct. 461. Although students who did not choose to take religious instruction were allowed to go to some other school room to pursue their secular studies, id. at 209, 68 S.Ct. 461, regular1 classes were not offered at the time, and only religious teachers from outside the school were permitted to enter in order to teach. Id. at 208 n. 3, 68 S.Ct. 461. Based on these facts, the Supreme Court held, “[t]his is beyond all question a utilization of the tax-established and tax-supported public school system to aid religious groups to spread their faith.” Id. at 210, 68 S.Ct. 461.
McCollum does not stand for anything near so broad a principle as that “the Establishment Clause forbids student religious activities in the public school building during periods when students are compelled by law to attend school in that building.” Dissent at p. 1099. Nor do any of the other cases cited by the dissent focus on fact patterns in which students are merely permitted to attend club meetings during school hours. Rather, they focus on situations in which students were coerced by mandatory attendance policies or other official pressures to be exposed to religious instruction or exercises. See Lee v. Weisman, 505 U.S. 577, 581, 586, 112 S.Ct. 2649, 120 L.Ed.2d 467 (1992) (prayer at graduation ceremony for which attendance was “in a fair and real sense obligatory”); Edwards v. Aguillard, 482 U.S. 578, 581, 586-88, 107 S.Ct. 2573, 96 L.Ed.2d 510 (1987) (statute requiring teaching creationism whenever evolution is taught); School Dist. of Abington Township v. Schempp, 374 U.S. 203, 205, 83 S.Ct. 1560, 10 L.Ed.2d 844 (1963) (law requiring school day to begin with recitations from the Bible). Like McCollum itself, these cases support the more modest proposition that schools may not administer programs during the school day that are for the purpose of advancing religion. Thus, the fact that the Supreme Court has not elaborated a doctrine to underpin the dissent’s argument that any religious activities must be banned from school grounds during the school day is not surprising — it has never adopted such a position.
Moreover, although we must be highly sensitive to the particular facts of each case where there is a potential conflict between free speech and the Establishment Clause, see Rosenberger, 515 U.S. at 847, 115 S.Ct. 2510 (O’Connor, J., concurring), the essential substance of the dissent’s endorsement argument — -that the school would create the perception of endorsement by granting religious clubs permission to use school facilities to meet during student/staff time while denying use of those facilities for other activities such as “hanging out” or playing baseball — has been repeatedly rejected by the Supreme Court. See Good News Club v. Milford Central School, 533 U.S. 98, 118-19, 121 S.Ct. 2093, 150 L.Ed.2d 151 (2001); *1096Rosenberger, 515 U.S. at 841-42, 850-51, 115 S.Ct. 2510 (opinion of Kennedy, J., for the Court and O’Connor, J., concurring); Bd. of Educ. of Westside Comm. Schools v. Mergens, 496 U.S. 226, 249-51, 110 S.Ct. 2356, 110 L.Ed.2d 191 (1990). In Good Neivs, Rosenberger, and Mergens, the school at issue created a limited speech forum and restricted access to those groups whose activities were consistent with the purposes1 of the forum. Good News, 533 U.S. at 102, 108, 121 S.Ct. 2093; Rosenberger, 515 U.S. at 823-34, 115 S.Ct. 2510; Mergens, 496 U.S. at 231-32, 110 S.Ct. 2356. In each, the Court held that the school at issue must give equal access to that forum to groups speaking on included subjects from a religious viewpoint. Good News, 533 U.S. at 120, 121 S.Ct. 2093; Rosenberger, 515 U.S. at 845-46, 115 S.Ct. 2510; Mergens, 496 U.S. at 247-48, 110 S.Ct. 2356. The pertinent issue for Establishment Clause purposes was not the privileged position that such groups had compared to those which were excluded as incompatible with the purposes of the forum, but rather their treatment compared to other groups who were included. See Good News, 533 U.S. at 114, 121 S.Ct. 2093; Rosenberger, 515 U.S. at 841-42,115 S.Ct. 2510; Mergens, 496 U.S. at 252, 110 S.Ct. 2356. And the reason for this is simple: when a speech forum with constitutionally permissible restrictions based on the speaker’s identity or the content of speech is established, it is not endorsement to treat like groups with respect to those criteria equally and unlike groups differently.
As the dissent emphasizes, the use of school facilities to meet during student/staff time involves an additional factual element in that student/staff time occurs during part of the day in which attendance at school is mandatory. But while this fact tinges the distinction between those activities that are compatible with the ASB forum from those that are not with the patina of official compulsion, it does not establish endorsement of religion or necessarily create the perception of such endorsement. There is no reason to believe that the school would have to administer a rule allowing all ASB and Policy 5525 clubs to meet during student/staff time on anything other than an equal basis. Nor is such equal treatment in this context any more likely to be seen as somehow unequal than in any other. See Mergens, 496 U.S. at 250, 110 S.Ct. 2356. At most, permission to meet during student/staff time merely shows the strength with which Spanaway Lake High School and the Bethel School District endorse activities which promote academic, vocational, personal, or so-ciaVcivil/cultural growth of students, not that it endorses religion. Finally, as to the dissent’s “entanglement” argument, the Establishment Clause does not prohibit all entanglements; only excessive ones that demonstrate that a government program has the impermissible effect of advancing religion. See Agostini v. Felton, 521 U.S. 203, 232-234, 117 S.Ct. 1997, 138 L.Ed.2d 391 (1997). In this context, it is simply not true that teachers will be placed in the untenable position of requiring religious worship, indoctrination, or even discussions. During studenf/staff time the World Changers would presumably be allowed to discuss any club-related issue regardless of its religious content. In the unlikely event that members of the World Changers or a similar club decide to engage in impermissible activities such as playing hand-held video games during student/staff time, a teacher can simply direct them to stop doing so or return to their home room for normal activities such as homework and individualized instruction. While teachers admittedly do take on more than a merely custodial role during studenf/staff time, their required role in monitoring groups permitted to meet *1097during that time is at most to limit speech activities to those that are consistent with the speech forum that the school has provided, not specifically to require religious speech. Nor must we presume that the teachers’ exposure to a sectarian group will induce them to participate in inculcating religion. Id. at 234, 117 S.Ct. 1997.
Thus, there is simply no reason to distinguish this context from others in considering the primary effect of granting the World Changers and other like groups equal access to the ASB forum. In this case, as in prior ones, the broad spectrum of officially recognized student clubs and the fact that students are free to organize more such clubs counteract any message of official endorsement. See Mergens, 496 U.S. at 252, 110 S.Ct. 2356; Rosenberger, 515 U.S. at 850, 115 S.Ct. 2510 (O’Connor, J., concurring). Here, as in other contexts, “petitioners’ fear of a mistaken inference of endorsement is largely self-imposed, because the school itself has control over any impressions it gives its students.” Mergens, 496 U.S. at 251, 110 S.Ct. 2356. Without more, a school does not violate the Establishment Clause by granting permission for groups to meet during the school day on a religious-neutral basis.

. It is quite clear that the World Changers club does engage in religious observance. The club's constitution sets forth the following goals:
1) Encourage Christian leadership in students at SLHS;
2) Evangelize our campus for Jesus Christ;
3) Through love, praise, and prayer, bring hope to the students of SLHS;
4) Provide uplifting messages to bring enjoyment to everyday life;
5) Through songs, dance, drama, and comedy teach students that Jesus Christ is the Answer to the confusion, pain, and uncertainty this world offers.
The club's constitution further requires that the club's president "open and close each meeting with prayer .... [and] oversee the spiritual direction and oversight of the World Leaders Club and the spiritual content of the regular weekly meetings.” The constitution also provides for a "Worship Leader” officer who must "select the praise and worship songs and lead the World Leaders Club ... in prayer and worship....”